DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 12/09/21. By virtue of this amendment, claims 2,4,13-35, 39,42, 46-47, 49-50,53-54, 59-60, 65-66 are cancelled and thus, claims 1, 3, 5-12, 36-38, 40-41, 43-45, 48, 51-52, 55-58, 61-64 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Roukos et al (US Pub. No: 2017/0026006).
Regarding claim 1, Roukos et al obviously disclose or capable of performing that, in figures 4-5 that, an antenna unit, comprising: a coupler( 402 and 404) having a first input-output port(475, 428), a second input-output port(412, 430), and a first coupled port(416), a first phase-shifting modulator (440) coupled to the first coupled port(416); and a first antenna element(446 or 434) coupled to the first phase-shifting modulator. Paragraphs [0042-0048].
Regarding claim 3, Roukos et al obviously disclose or capable of performing that, in figures 4-5, an antenna unit comprising coupler(402, 404) having a first input-output port, a second input-out port and a first coupled port(476); a first phase-shifting modulator (figure 5, phase module(500)) including an input port (458) coupled the first port (476) and an output port (464) and a first antenna element (434) coupled to the output port (464) of the first phase shifting modulator(440). Paragraphs [0042-0048].

Regarding claim 5, Roukos et al obviously disclose or capable of performing that, in figures 4-5

 an antenna unit comprising a coupler (402,404) having a first input out port(475, 428) , a second input-output port(412, 430), an isolated port (420) and a first coupled port(476), a first phase-shifting modulator (440) coupled to the first coupled port(416) and a first antenna element(434) coupled to the first phase-shifting modulator(440). Paragraphs [0042-0048].
Regarding claim 6 Regarding claim 1, Roukos et al disclose wherein the first phase-shifting modulator includes a through phase modulator. Figure 5.
Regarding claim 7, Roukos et al disclose in figures 4-5, wherein the first phase-shifting modulator includes a reflective reactance modulator.
Regarding claim 8, Roukos et al obviously disclose or capable of performing that, in figures 4-5
wherein the first antenna element includes an approximately planar conductor.
Regarding claim 9, Roukos et al obviously disclose or capable of performing that, in figures 4-5 ,
an antenna unit comprising coupler(402, 404) having a first input-output port, a second input-out port and a first coupled port(476); a first phase-shifting modulator (figure 5, phase module(500)) including an input port (458) coupled the first port (476) and an output port (464) and a first antenna element (434) coupled to the output port (464) of the first phase shifting modulator(440) and further comprising: wherein the coupler (402,404) has a second coupled port(454) , second phase-shifting modulator (442) coupled to the second coupled port(454); and a second antenna element (436) coupled to the second phase-shifting modulator(442). Paragraphs [0042-0048].
Regarding claim 10, Roukos et al obviously disclose or capable of performing that, in figures 4-5 wherein the second phase-shifting modulator includes an input port coupled to the second coupled port and includes an output port coupled to the second antenna.

Regarding claim 12, Roukos et al disclose, in figures 4-5, wherein the second antenna element is offset from the first antenna element in a dimension along which the first and second input-output ports.

Allowable Subject Matter
Claims 36-38, 40-41, 43-45, 48, 51-52, 55-558, 61-64 are allowed.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
 
/Minh D A/
Primary Examiner
Art Unit 2844